Upon Rehearing En Banc
On February 25, 2014, a panel of this Court reversed the judgment of the trial court and dismissed the felony indictments against Ronald Taft Davis, III. See Davis v. Commonwealth, 63 Va.App. 45, 754 S.E.2d 533 (2014). A dissenting opinion was filed in the panel decision. We subsequently granted the Commonwealth’s petition for rehearing en banc, stayed the mandate of the panel decision, and reinstated the appeal on the docket of this Court.
Upon such rehearing en banc, the stay of this Court’s February 25, 2014 mandate is lifted, the judgment of the trial court is reversed, and the felony indictments are dismissed for the reasons stated in the panel’s majority opinion.
Chief Judge Felton, Judges Frank, Humphreys, Petty, Alston, Huff, Chafin, and Decker voted to reverse the judgment of the trial court and dismiss the felony indictments in accordance with the majority opinion of the panel.
*71Judges Kelsey, Beales, and McCullough voted to affirm the judgment of the trial court for the reasons stated in the dissenting opinion of the original panel decision.
It is ordered that the trial court allow Charles C. Cosby, Jr., Esquire, court-appointed counsel for the appellant, an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses.
Further, the matter is remanded to the Circuit Court of Surry County for the sole purpose of amending its records to show the correct offense description of attempted capital murder. See id. at 48 n. 1, 754 S.E.2d at 585 n. 1.
This order shall be published and certified to the trial court.